Exhibit 10.4



DREW INDUSTRIES INCORPORATED


DEFERRED STOCK AWARD AGREEMENT
PURSUANT TO DREW INDUSTRIES INCORPORATED


EQUITY AWARD AND INCENTIVE PLAN,


AS AMENDED AND RESTATED




This DEFERRED STOCK AWARD AGREEMENT (this “Agreement”) made and entered into as
of [DATE], 20[__] (the “Award Date”), between DREW INDUSTRIES INCORPORATED, a
Delaware corporation (the “Corporation”), and [NAME] (the “Participant”), an
employee of the Corporation or one of its wholly owned subsidiaries, sets forth
the terms and conditions of a Deferred Stock Award issued pursuant to the Drew
Industries Incorporated Equity Award and Incentive Plan, as Amended and
Restated, which may be amended or supplemented hereafter (the “Plan”), a copy of
which the Participant hereby acknowledges receiving.
1.Capitalized terms used herein but not defined shall have the meanings
prescribed in the Plan.
2.In accordance with the award, and subject to the terms and conditions of the
Plan and this Agreement, the Committee hereby grants to the Participant an award
of [NUMBER] shares of Deferred Stock (the “Award”).
3.a.    The Award shall vest at the rate of thirty-three and one-third (33.333%)
percent per year on each of [DATE], 20[__], [DATE], 20[__] and [DATE], 20[__]
(each a respective “Vesting Date”). Notwithstanding anything to the contrary
contained herein, the Vesting Date may not be extended.
b.    Except as provided in Section 5 hereof, the unvested portion of the Award
shall be forfeited upon the Participant’s termination of employment.
c.    Election by the Participant to defer receipt of the shares of Stock
deliverable pursuant to any Deferred Stock Award (an “Initial Election”) must be
for a period of not less than one year from each Vesting Date and must be made
prior to the calendar year in which the Award is granted, on a form furnished by
the Corporation.

1



--------------------------------------------------------------------------------

    

4.a.    All shares of Stock represented by the Award which have vested shall be
issued and delivered to the Participant, in full, as soon as practicable
following the Vesting Date, except as provided in Section 5 or if deferred as
provided in Section 3c. If the shares of Stock represented by the Award which
have vested have been deferred as provided in Section 3c, such shares shall be
issued and delivered to the Participant at the end of that deferral period
unless further deferred as provided in Section 4b, in which case such shares
shall be issued and delivered to the participant when no further deferrals are
elected.
b.    Any election subsequent to the Initial Election to change the time of
payment or method of distribution of Stock in Sections 4 or 5 (a “Subsequent
Election”) may be made by the Participant only in writing, in a form provided by
the Committee, provided, however, that (i) such change may not take effect until
at least 12 months after the date on which such election is made, (ii) in the
case of any distribution to be made at a specified time or on a fixed schedule
or on events other than death or Disability, the first payment subject to the
change must be deferred for a period of not less than five (5) years from the
date such payment would otherwise have been made, (iii) any change related to a
payment to be made at a specified time or pursuant to a fixed schedule may not
be made less than 12 months prior to the date of the first scheduled payment,
and (iv) no such election may be changed in a way that is considered to be an
acceleration of the time or schedule of payments except as provided in §409A of
the Code and Treasury regulations thereunder. A Subsequent Election may be
changed at any time before the last permissible date for making such Subsequent
Election after which such Subsequent Election shall become irrevocable.
5.a.    In the event of a Change of Control before the Vesting Date, all
forfeiture conditions and other restrictions applicable to the Award shall
lapse, and all shares of Stock represented by the Award shall become fully
vested and be issued and delivered to the Participant on the 90th day following
the Change of Control.
b.    In the event of the Participant’s death before the Vesting Date, all
forfeiture conditions and other restrictions applicable to the Award shall
lapse, and all shares of Stock represented by the Award shall become fully
vested and be issued and delivered to the Beneficiary designated by the
Participant in his or her most recent beneficiary designation filed with the
Committee, as soon as practicable following the date of death.

2



--------------------------------------------------------------------------------

    

c.    In the event of the Participant’s Disability before the Vesting Date, all
forfeiture conditions and other restrictions applicable to the Award shall
lapse, and all shares of Stock represented by the Award shall become fully
vested and be issued and delivered to the Participant as soon as practicable
following the determination of the Participant’s Disability. The term
“Disability” shall mean Participant’s physical or mental disability that renders
Participant incapable of performing the essential functions of Participant’s
job, with or without reasonable accommodation, and which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, as determined in good faith by the Corporation.
[d.    In the event Participant’s employment with the Corporation (or one of its
wholly owned subsidiaries) is terminated by the Corporation without Cause, or is
terminated by the Participant for Good Reason, before the Vesting Date, all
forfeiture conditions and other restrictions applicable to the Award shall
lapse, and all shares of Stock represented by the Award shall become fully
vested and be issued and delivered to the Participant as soon as practicable
following the date of termination. “Cause” is defined in Section 13.b below.
“Good Reason” shall have the meaning set forth in a current and enforceable
employment agreement between the Corporation (or one of its wholly owned
subsidiaries) and Participant, if applicable.]1 
6. The Participant or Beneficiary shall not be entitled to any rights of a
stockholder of the Corporation with respect to any shares of Stock represented
by the Award until the date of the issuance of a stock certificate to him or her
for such shares or the issuance of shares in book-entry form.
7.The Award is not transferable by the Participant otherwise than by will or the
laws of descent and distribution; provided, however, that the designation of a
Beneficiary by the Participant shall not constitute a transfer.
8.The Committee shall make or provide for such adjustments to the shares of
Stock represented by the Award as it shall deem appropriate in accordance with
the Plan. In the event that the Corporation pays any cash or other dividend or
makes any other distribution in respect of the Common Stock, for each share of
Deferred Stock granted hereunder, the Award shall be credited with an additional
number of shares of Deferred Stock determined by dividing (1) the amount of
___________________________
1This provision only for executives under contract.

3



--------------------------------------------------------------------------------

    

cash, or the value (as determined by the Committee) of any securities or other
property paid or distributed in respect of one outstanding share of Common Stock
by (2) the Fair Market Value of a share of Common Stock as of the date of such
payment or distribution. Such credit to the Award shall be made effective as of
the date of the dividend or other distribution in respect of the Common Stock
and shall be subject to the same terms and conditions as the original Award.
9.All notices hereunder shall be in writing, and if to the Corporation, shall be
delivered to the Corporation or mailed to the Corporation’s principal office,
addressed to the attention of the President, and if to the Participant, shall be
delivered or mailed to the Participant at the address set forth herein. Such
addresses may be changed at any time by notice as set forth herein. A copy of
any notice given hereunder shall be sent simultaneously to the Committee, c/o
Vice President – Chief Legal Officer, Drew Industries Incorporated, 3501 County
Road 6 East, Elkhart, IN 46514.
10.All decisions or interpretations made by the Committee with regard to any
question arising hereunder or under the Plan shall be binding and conclusive.
11.This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and the successors and assigns of the Corporation and, to the
extent provided in Sections 5 and 6 hereof, the Beneficiary, personal
representatives, distributees and legatees of the Participant.
12.Nothing herein shall confer upon the Participant the right to continue as an
employee of the Corporation or affect the right of the Corporation to terminate
the Participant’s position as an employee.
13.a.    Notwithstanding any provision of this Agreement to the contrary, the
Participant understands and agrees that the Corporation shall not pay, issue or
deliver any shares of Stock represented by the Award, even if the Award shall
have become fully vested, if he or she has engaged in any “Detrimental Activity”
as hereinafter defined. At such time as any shares of Stock represented by the
Award are to be delivered to the Participant, he or she may be required to
certify in a manner acceptable to the Corporation that he or she is in
compliance with the terms and conditions of this Agreement, the Plan and any
other agreement between the Participant and the Corporation, and that the
Participant is not engaged in any Detrimental Activity. In the event the
Participant fails to comply with the provisions of this Agreement, the Plan or
any other agreement with the Corporation, or engages in any Detrimental
Activity, at any time prior to or during the six months after the entire amount
of shares of Stock represented by the Award have been issued and

4



--------------------------------------------------------------------------------

    

delivered to him or her, such entire Award may be rescinded by the Corporation
within one (1) year after the Corporation becomes aware of such failure of
compliance or Detrimental Activity, and the Corporation shall notify the
Participant in writing of any such rescission within such one-year period.
Within ten (10) days after receiving such notice of rescission, the Participant
shall pay to the Corporation the entire amount of the Award previously paid to
him or her, in such manner and on such terms and conditions as may be required
by the Corporation, including, without limitation, payment in cash or by
returning to the Corporation the number of shares of Stock that the Participant
received under the Award.
b.    “Detrimental Activity” means (i) the unauthorized rendering of services
for any organization or engaging, directly or indirectly, in any business which
is competitive with the business of the Corporation; (ii) the disclosure to any
person or entity outside the Corporation, or use in other than the Corporation’s
business, without prior written authorization from the Corporation, of any
“Confidential Information,” as hereinafter defined or material relating to the
business of the Corporation; (iii) activity that results in termination of the
Participant’s services as an employee of the Corporation for Cause; or (iv) any
other conduct or act reasonably determined by the Corporation to be injurious,
detrimental or prejudicial to any interest of the Corporation. “Cause” means
Participant’s (a) willful and continued failure to follow the Corporation’s
reasonable direction or to perform any duties reasonably required of Participant
(other than any such failure resulting from his Disability or from termination
by Participant for Good Reason, if applicable), after written demand for
substantial performance is delivered to Participant specifying in reasonable
detail the manner in which Participant has not performed, and Participant has
not remedied such failure within 30 days after notice thereof, (b) material
violation of, or failure to act upon or report known or suspected violations of,
the Corporation’s Guidelines for Business Conduct, as amended from time to time,
(c) conviction of, or a plea of nolo contendere with respect to, any felony, (d)
commission of any criminal, fraudulent, or dishonest act in connection with
Participant’s employment, (e) material breach of this Agreement which, if
capable of remedy, continues for a period of 30 days without remedy thereof by
Participant after notice thereof, or two or more such breaches in any two month
period, or (f) one or more instances of willful misconduct or gross negligence
that, individually or in the aggregate, is materially detrimental to the
Corporation’s interests.

5



--------------------------------------------------------------------------------

    

c.    “Confidential Information” includes any business, financial and other
sensitive, confidential, proprietary and trade secret information which is of
unique value to the Corporation. Examples of Confidential Information include:
inventions, improvements and designs; new product or marketing plans; business
strategies and plans; merger and acquisition targets; financial and pricing
information; computer programs, source codes, models and databases; analytical
models; human resources strategies; customer lists and information; and supplier
and vendor lists and other information which is not generally available to the
public.
14.It is the Corporation’s intention that the shares of Stock represented by the
Award will be exempt from Section 16(b) of the Exchange Act by reason of Rule
16b-3. In the event that exercise of any decision-making power granted by the
Plan or this Agreement to the Participant or the Committee will result in the
loss of such exemption, then the Participant or the Committee, as the case may
be, shall not be entitled to exercise such power, which shall be exercised by
the remaining members of the Committee or the Board, as the case may be.
15.If at any time the Corporation or the Committee shall determine, in its
discretion, that the listing, registration or qualification of any shares of
Stock represented by the Award upon any securities exchange or under any state
or Federal law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the issuance
of such Stock hereunder, such Stock shall not be issued unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Corporation and the
Committee. In addition, the Corporation may at any time require, as a condition
to the issuance or delivery of such Stock, that the Participant represent in
writing that he is acquiring such Stock for investment purposes only and not
with a view to distribution and in such event, the Corporation may endorse an
appropriate legend on the certificate representing the shares of Stock and cause
the transfer agent to make an appropriate notation on its books with respect to
such shares.
16.All compensation payable under this Agreement will be subject to applicable
tax withholding and other required or authorized deductions prior to the
issuance of any shares, and shall be subject in all respects to the terms,
provisions and conditions of the Plan. Such tax withholding and other tax
obligations may be satisfied by the Participant electing to receive the net

6



--------------------------------------------------------------------------------

    

shares representing the difference between the current fair market value and the
tax amount required to be withheld.
17.The Corporation and Committee make no representations concerning the tax
consequences of the Award under Code Section 409A or any other federal, state or
local tax law. Tax consequences will depend, in part, upon the application of
relevant tax law, including Code Section 409A, to the relevant facts and
circumstances. Participants should consult a competent and independent tax
advisor regarding the tax consequences of the Award.
18.Any and all compensation paid or required to be paid pursuant to this
Agreement, including the issuance of shares of stock, shall be subject to
repayment to the Corporation by Participant (and the Participant’s Beneficiary,
heirs and estate) pursuant to the terms of any clawback, recoupment or other
policy implemented from time to time by the Corporation, as amended.
19.This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware.


[SIGNATURE PAGE TO FOLLOW]

7



--------------------------------------------------------------------------------

    





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
DREW INDUSTRIES INCORPORATED


By:___________________________________
Date:__ _____________


______________________________________
(Participant’s Signature)
_______________________________________
(Date)
_______________________________________
(Street Address):
_______________________________________
(City, State, Zip Code)
_______________________________________
(Social Security Number)
                        

8



--------------------------------------------------------------------------------

    



BENEFICIARY DESIGNATION




I, [NAME], designate the Beneficiary(ies) below to receive all of my benefits
payable in accordance with the terms of a Deferred Stock Award Agreement entered
into as of [DATE], 20[__] between myself and Drew Industries Incorporated and
issued to me pursuant to the Drew Industries Incorporated Equity Award and
Incentive Plan, as Amended and Restated.


PRIMARY BENEFICIARY(IES)




Name
Percentage of
   Benefits  


Relationship
Social Security
   Number   


____________________


_______


__________


________________




____________________


_______


__________


________________





CONTINGENT BENEFICIARIES (Will receive indicated portions of my Deferred Stock
Award referred to herein if
     no Primary Beneficiaries survive me)
                                                                          




Name
Percentage of
   Benefits  


Relationship
Social Security
   Number   


_____________________


_______


__________


________________




_____________________


_____________________


_______


_______


__________


__________




________________


________________







                                                
Signature of Participant                        Date




9

